     CASE 0:16-cr-00334-JNE-KMM Document 113 Filed 01/04/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                )   Criminal No. 16-334(1) (JNE/KMM)
                                         )
                          Plaintiff,     )   DEFENDANT’S SECOND MOTION
          v.                             )   FOR EXTENSION OF TIME TO FILE
                                         )   OBJECTIONS TO PRESENTENCE
PAUL R. HANSMEIER,                       )   REPORT
                                         )
                       Defendant.


       The defendant, Paul R. Hansmeier, by and through his attorney, respectfully

moves the Court for an order extending the time limits under the Local Rules in which

correspondence and pleadings with respect to sentencing procedures are due. Objections

to the preliminary presentence investigation report are due January 4, 2019, and counsel

is requesting a one-week extension, until January 11, 2019, to file her objections. Counsel

and the government met today to discuss the PSR and counsel needs an additional week

to clarify and narrow the objections. The government does not object to the continuance.



Dated: January 4, 2019                        Respectfully submitted,

                                              s/Manny K. Atwal

                                              MANNY K. ATWAL
                                              Attorney ID No. 282029
                                              Attorney for Defendant
                                              107 U.S. Courthouse
                                              300 South Fourth Street
                                              Minneapolis, MN 55415
